— Order and judgment (one paper), Supreme Court, New York County (Beverly Cohen, J.), entered August 7, 1991, which denied defendants’ motion pursuant to CPLR 7511 seeking to vacate and/or modify an award of the arbitration panel of the American Stock Exchange, dated January 2, 1991, and which granted plaintiff’s cross-motion pursuant to CPLR 7510 and 7514 seeking to confirm the award, unanimously affirmed, with costs.
Order of the same court and Justice, entered September 18, 1991, which denied defendants’ recusal motion, unanimously affirmed, without costs.
Appeal from the September 4, 1991 order of the same court and Justice, denying reargument, is unanimously dismissed as non-appealable, without costs.
The IAS Court, in denying vacatur and granting confirmation of the arbitration award, did not commit reversible error in determining that the award was neither irrational nor violative of a strong public policy and that the arbitrators had not exceeded their powers where, as here, the defendants failed to meet their heavy burden of establishing by clear and convincing evidence that the award was tainted by corruption, fraud, misconduct, partiality, indefiniteness, an over-reaching of power or irrationality and where the award was amply supported by the evidence adduced at the arbitration proceedings.
Nor did the IAS Court err in denying the recusal motion where the defendants established no more than a tenuous relationship between the court and the plaintiff’s brokerage services (22 NYCRR 100.3 [c]).
We have reviewed the defendants’ remaining claims and find them to be without merit. Concur — Milonas, J. P., Ross, Asch and Rubin, JJ.